         Case 6:21-cr-06064-DGL Document 35 Filed 07/27/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

              v.                                                       21-CR-6064-DGL


MACKENZIE DRECHSLER,

                  Defendant.
______________________________________________



              STATEMENT OF THE GOVERNMENT WITH RESPECT
                       TO SENTENCING FACTORS


       PLEASE TAKE NOTICE, the government has fully reviewed the revised Pre-

Sentence Investigation Report ("PSR") submitted by the United States Probation Department

on or about July 15, 2021. The sentencing guideline calculations contained in the presentence

report are identical to those contained in the plea agreement. Accordingly, the government

has no objection to and adopts the findings of the PSR.


       It is the understanding of the government and the defendant that, with a total offense

level of 17 and criminal history category of I, the defendant's sentencing range would be a

term of imprisonment of 24 to 30 months, a fine of $10,000 to $95,000, and a period of

supervised release of 1 to 3 years. Notwithstanding these calculations, it is the parties’

understanding that at sentencing the defendant is subject to the maximum penalties set forth

in the plea agreement. Last, pursuant to the plea agreement, the parties have reserved the

right to argue for a non-guideline sentence. The government, however, would recommend a

sentence at the low-end of the guideline range, that is, 24 months.




                                            - 1 -
          Case 6:21-cr-06064-DGL Document 35 Filed 07/27/21 Page 2 of 3




       Upon the ground that the defendant has assisted authorities in the investigation or

prosecution of the defendant=s own misconduct by timely notifying authorities of the

defendant=s intention to enter a plea of guilty, thereby permitting the government to avoid

preparing for trial and permitting the government and the Court to allocate their resources

efficiently, the government hereby moves the Court to apply the additional one (1) level

downward adjustment for acceptance of responsibility pursuant to U.S.S.G. ' 3E1.1(b).


       The defendant is required to pay a $100 special assessment pursuant to 18 U.S.C.

' 3013 at the time of sentencing. Immediately after sentencing, the defendant must pay the

amount due by personal check, cashier's check, or certified funds to the United States District

Court Clerk.


       Pursuant to Sentencing Guidelines § 5E1.1 and Title 18, United States Code, Section

3663A, the government requests that restitution in the amount of $8,674.00 be ordered by the

Court as a part of the sentence in this case. Specifically, $3,775.00 shall be paid to the City of

Rochester and $4,899.00 shall be paid to the New York State Attorney General’s Office. The

government respectfully requests that the Court include restitution against the defendant and

that it be reflected in the final judgment of conviction.


       It is requested that the Court order that all financial obligations be due immediately.

In the event the defendant lacks the ability to immediately pay the financial obligations in

full, it is requested that the Court set a schedule for payment of the obligations.


       In the event present counsel for the defendant will continue to represent the defendant

after sentencing in regard to the collection of unpaid financial obligation(s), it is requested

that a letter so advising be sent to:



                                              - 2 -
         Case 6:21-cr-06064-DGL Document 35 Filed 07/27/21 Page 3 of 3




                              Asset Forfeiture/Financial Litigation Unit
                              U.S. Attorney's Office--WDNY
                              138 Delaware Avenue
                              Buffalo, New York 14202


       If a letter is not received within 10 days of sentencing, the defendant will be directly

contacted regarding collection of the financial obligation(s).


DATED:        July 27, 2021

                                            Respectfully submitted,

                                            James P. Kennedy, Jr.
                                            UNITED STATES ATTORNEY


                                     By:    s/CASSIE M. KOCHER
                                            Assistant U.S. Attorney
                                            United States Attorney=s Office
                                            100 State Street, Room 500
                                            Rochester, New York 14614
                                            585-399-3934
                                            Cassie.Kocher@usdoj.gov


TO:    Hon. David G. Larimer
       Jeffrey L. Ciccone, Esq.
       Jessica L. Rider, USPO




                                             - 3 -
